ROSS, Senior Circuit Judge,
dissenting.
I respectfully dissent from the majority opinion to the extent that it holds that the plaintiff unions’ challenge to the constitutionality of Neb.Rev.Stat. § 28-1317(l)(a) represents a justiciable claim. As the majority correctly noted, Article III of the United States Constitution requires that an “actual case or controversy” exist before a federal court can exercise jurisdiction. The Supreme Court has stated, “the question in each case is whether the facts alleged, under all the circumstances, show that there *436is a substantial controversy, between parties having adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.” Maryland Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273, 61 S.Ct. 510, 512, 85 L.Ed. 826 (1941). When plaintiffs “ ‘do not claim that they have ever been threatened with prosecution, that a prosecution is likely, or even that a prosecution is remotely possible,’ they do not allege a dispute susceptible to resolution by a federal court.” Babbitt v. United Farm Workers National Union, 442 U.S. 289, 298-99, 99 S.Ct. 2301, 2308-09, 60 L.Ed.2d 895 (1979) (quoting Younger v. Harris, 401 U.S. 37, 42, 91 S.Ct. 746, 749, 27 L.Ed.2d 669 (1971)). Plaintiffs must possess the requisite injury to establish justiciability with regard to each of the statutes they wish to challenge. Maj. op. at 427, (citing Babbitt, supra, 442 U.S. at 292, 99 S.Ct. at 2305).
In the instant case, the majority relies upon several facts in making its determination that the plaintiff unions have presented justiciable claims. First, the Dakota County Attorney stated that he had the authority to enforce the picketing statute and would enforce that statute if there were problems. Second, the majority found significant the fact that the county attorney sought to curtail the unions’ picketing activities by denying the union access to plant exits, by his involvement in the placement of the union’s picket shacks and by the supervision he exercised with respect to union demonstrations and the numbers and placement of pickets around the plant. Additionally, the majority found relevant the history of past arrests or threats of arrests in establishing the justiciability of plaintiffs’ claims. The majority noted that in a 1982 strike the union was subject to strict enforcement of the section 1318 numbers/distance provision. Finally, the majority placed emphasis on testimony by union officials that but for the existence of the picketing statutes and the county attorney’s statements, the union would have had more people picketing, would have had more people stationed at plant entrances and would have held more demonstrations.
An examination of the factors relied upon by the majority makes it immediately apparent that such facts go to the existence of a present threatened injury relating to the union’s challenge to the numbers/distance provision of section 1318 only. There is no evidence in the record whatsoever concerning the actual enforcement or threatened enforcement of the communications provision of section 1317(1)(a). Plaintiffs’ claim that they suffered a chilling effect upon the exercise of their constitutional rights due to the feared enforcement of section 1317(1)(a) is not, by itself, sufficient to establish a justiciable claim. “Allegations of a subjective ‘chill’ are not an adequate substitute for a claim of specific present objective harm or a threat of specific future harm.” Laird v. Tatum, 408 U.S. 1, 13-14, 92 S.Ct. 2318, 2325-26, 33 L.Ed.2d 154 (1972).
Because of the complete absence of evidence in the record indicating that the plaintiff unions suffered any more than imaginary or speculative fears of state prosecution, Babbitt, supra, 442 U.S. at 298, 99 S.Ct. at 2308, under section 1317(l)(a), it is my judgment that the unions have failed to state a justiciable claim with respect to section 1317(1)(a) and accordingly their claim should be dismissed for lack of jurisdiction.